Exhibit 10.1
SEVENTH AMENDMENT
TO FOURTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
          This Seventh Amendment to Fourth Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of January 25, 2011 by and among
VIASAT, INC., a Delaware corporation (“Borrower”), each lender to the Credit
Agreement (as defined below) (collectively, the “Lenders” and individually, a
“Lender”) that is a party hereto, UNION BANK, N.A., as administrative agent (in
such capacity, “Administrative Agent”), BANK OF AMERICA, N.A., as Syndication
Agent, JPMORGAN CHASE BANK, N.A., COMPASS BANK and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
and BANK OF THE WEST, as Co-Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UNION BANK, N.A., as Joint Lead Arrangers and Joint Book
Runners and UNION BANK, N.A., as collateral agent (in such capacity, “Collateral
Agent”).
RECITALS
          Borrower, Administrative Agent, Collateral Agent and the Lenders are
parties to that certain Fourth Amended and Restated Revolving Loan Agreement
dated as of July 1, 2009, as amended by that certain First Amendment to the
Fourth Amended and Restated Revolving Loan Agreement dated as of September 30,
2009, that certain Second Amendment to the Fourth Amended and Restated Revolving
Loan Agreement dated as of October 6, 2009, that certain Letter Agreement —
Third Amendment dated as of December 15, 2009, that certain Fourth Amendment to
Fourth Amended and Restated Revolving Loan Agreement dated as of March 15, 2010,
that certain Letter Agreement — Fifth Amendment dated as of March 31, 2010 and
that certain Letter Agreement — Sixth Amendment dated as of October 12, 2010 (as
further amended, modified or supplemented from time to time, the “Credit
Agreement”). The parties desire to amend the Credit Agreement in certain
respects in accordance with the terms of this Amendment. Unless otherwise
defined herein, all capitalized terms in this Amendment shall be as defined in
the Credit Agreement.
          NOW, THEREFORE, the parties hereto agree as follows:
     1. The title page of the Credit Agreement is hereby amended by (a) deleting
the reference therein to “BANC OF AMERICA SECURITIES LLC” and replacing it with
“MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” and (b) adding the
following reference immediately below the reference ending with
“Co-Documentation Agents”: “CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and BANK OF
THE WEST, as Co-Agents”.
     2. Amendments to Definitions.
          2.1 The following defined term is hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



          “Seventh Amendment Effective Date” means the date upon which the
conditions to effectiveness set forth in Section 15 of that certain Seventh
Amendment to Fourth Amended and Restated Revolving Loan Agreement dated as of
January 25, 2011 are satisfied.
          2.2 The definition of “Applicable Alternate Base Rate Margin” is
hereby amended and restated in its entirety to read as follows:
          “Applicable Alternate Base Rate Margin” means, for each Pricing
Period, the interest rate margin set forth below (expressed in basis points per
annum) opposite the Applicable Pricing Level for that pricing Period:

      Applicable     Pricing Level   Margin
I
  150 bps
II
  200 bps
III
  250 bps

          2.3 The definition of “Applicable Commitment Fee Rate” is hereby
amended and restated in its entirety to read as follows:
          “Applicable Commitment Fee Rate” means, for each Pricing Period, the
rate set forth below (expressed in basis points per annum) opposite the
Applicable Pricing Level for that Pricing Period:

      Applicable     Pricing Level   Margin
I
  40 bps
II
  45 bps
III
  50 bps

          2.4 The definition of “Applicable Eurodollar Rate Margin” is hereby
amended and restated in its entirety to read as follows:
          “Applicable Eurodollar Rate Margin” means, for each Pricing Period,
the interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

      Applicable     Pricing Level   Margin
I
  250 bps
II
  300 bps
III
  350 bps

 



--------------------------------------------------------------------------------



 



          2.5 The definition of “Applicable Pricing Level” is hereby amended and
restated in its entirety to read as follows:
          “Applicable Pricing Level” means, for each Pricing Period, the pricing
level set forth below opposite the Leverage Ratio as of the last day of the
Fiscal Quarter most recently ended prior to the commencement of that Pricing
Period:

      Pricing Level   Leverage Ratio
I
  Less than 1.50 to 1.00
II
  Greater than or equal to 1.50 to 1.00, but less than 2.50 to 1.00
III
  Greater than or equal to 2.50 to 1.00

          provided that (i) in the event that Borrower does not deliver a
Pricing Certificate with respect to any Pricing Period prior to the commencement
of such Pricing Period, then until such Pricing Certificate is delivered, the
Applicable Pricing Level for that Pricing Period shall be Pricing Level III, but
once Borrower has delivered a Pricing Certificate with respect to such Pricing
Period, then any resulting change in the Applicable Pricing Level shall be made
retroactively to the beginning of such Pricing Period, and (ii) if any Pricing
Certificate is subsequently determined to be in error, then any resulting change
in the Applicable Pricing Level shall be made retroactively to the beginning of
the relevant Pricing Period.
          2.6 The definition of the term “Arrangers” is hereby amended by
deleting the reference therein to “Banc of America Securities LLC” and replacing
it with “Merrill Lynch, Pierce, Fenner & Smith Incorporated”.
          2.7 The definition of the term “Commitment” is hereby amended and
restated in its entirety to read as follows:
          “Commitment” means, subject to Sections 2.5 and 2.8, $325,000,000. The
respective Pro Rata Shares of the Lenders with respect to the Commitment are set
forth in Schedule 1.1.
          2.8 The definition of the term “EBITDA” is hereby amended and restated
in its entirety to read as follows:
          “EBITDA” means the sum of (a) Net Income plus (b) to the extent
deducted in determining Net Income, (i) Interest Expense, (ii) expense for taxes
paid or accrued, (iii) depreciation, (iv) amortization, (v) non-cash losses as a
result of the disposition of customer premises equipment, (vi) any extraordinary
non-cash or nonrecurring non-cash charges or losses, and (vii) any non-cash
charges arising from compensation expense as a result of the adoption of
Financial Accounting Standards Board Statement 123 (Revised 2004), “Share-Based
Payment”, which requires certain stock-based compensation to be recorded as
expense within the Borrower’s consolidated statement of operations,
(viii) non-recurring expenses for professional services, regulatory clearances
and filings, transfer fees, severance payments and other similar closing costs
(to the extent such expenses are not capitalized by the Borrower) incurred in
connection with the WildBlue Acquisition, provided that such non-recurring
expenses shall not

 



--------------------------------------------------------------------------------



 



exceed an aggregate amount of $27,500,000; and (ix) non-recurring expenses for
professional services, regulatory clearances and filings, transfer fees,
severance payments and other similar closing costs (to the extent such expenses
are not capitalized by the Borrower) incurred in connection with Permitted
Acquisitions (other than the WildBlue Acquisition) and reasonably approved by
the Administrative Agent”; minus (c) to the extent included in Net Income,
(i) non-cash gains as a result of the disposition of customer premises
equipment, (ii) any extraordinary non-cash or nonrecurring non-cash gains,
(iii) the amount of any subsequent cash payments in respect of any non-cash
charges described in the preceding clause (b)(vii), and (iv) Interest income;
all calculated for the Borrower and its Subsidiaries on a consolidated basis.
For the avoidance of doubt, for purposes of calculating EBITDA with respect to
any period in which the WildBlue Acquisition occurred, such Acquisition shall be
deemed to have occurred on the first day of such period. Accordingly, as to any
such period Net Income, Interest Expense, expense for taxes paid or accrued and
each other component contained in the definition of “EBITDA” shall be deemed to
include the actual results of WildBlue on a pro forma consolidated basis with
the Borrower as if such Acquisition had occurred on the first day of such
period.
          2.9 The definition of the term “Interest Coverage Ratio” is hereby
amended and restated in its entirety to read as follows:
          “Interest Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) EBITDA for the fiscal period consisting of the four
(4) Fiscal Quarters ended on such date to (b) Cash Interest Expense of Borrower
and its Subsidiaries for such fiscal period; provided that, for the avoidance of
doubt, Interest Expense as used herein will not include interest incurred by
WildBlue prior to consummation of the WildBlue Acquisition.
          2.10 The definition of the term “Investment” is hereby amended and
restated in its entirety to read as follows:
     “Investment” means, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person; provided that expenditures by the Borrower or the
Subsidiaries with respect to customer premises equipment shall not be deemed to
be an Investment. The amount of any Investment shall be the amount actually
invested (minus any return of capital with respect to such Investment which has
actually been received in Cash or has been converted into Cash), without
adjustment for subsequent increases or decreases in the value of such
Investment.
          2.11 The definition of the term “Revolving Loan Maturity Date” is
hereby amended by deleting the reference therein to “July 1, 2012” and replacing
it with “January 25, 2016”.

 



--------------------------------------------------------------------------------



 



     3. Section 2.8 of the Credit Agreement is hereby amended as follows:
          (a) Paragraph (a) of Section 2.8 is amended and restated in its
entirety to read as follows:
               “(a) If no Default or Event of Default shall have occurred and be
continuing, Borrower may at any time prior to the Revolving Loan Maturity Date
request (provided that such requests shall be made no more than three (3) times
on or after the Seventh Amendment Effective Date) increases of the Commitment by
notice to the Administrative Agent in writing of the amount of such proposed
increase (such notice, a “Commitment Increase Notice”); provided, however, that
any such request pursuant to a Commitment Increase Notice shall be in the
minimum amount of $10,000,000 and the aggregate amount of the increase in the
Commitment on and after the Seventh Amendment Effective Date shall not exceed
$50,000,000. Any such Commitment Increase Notice delivered with respect to any
proposed increase in the Commitment may offer one or more Revolving Lenders an
opportunity to subscribe for its Pro Rata Share (with respect to the existing
Commitment (prior to such increase)) of the increased Commitment. The
Administrative Agent shall, within five (5) Banking Days after receipt of a
Commitment Increase Notice, notify each Lender of such request. Each Lender
desiring to increase its Commitment shall notify the Administrative Agent in
writing no later than five (5) Banking Days after receipt of notice from the
Administrative Agent. Any Lender that does not notify the Administrative Agent
within the time period specified above that it will increase its Commitment will
be deemed to have rejected such offer. Any agreement by a Lender to increase its
Commitment shall be irrevocable. The notices contemplated by the third and
fourth sentences above shall not be required with respect to any exercise by the
Borrower of its option to increase the Commitment under this Section 2.8
consummated on the Seventh Amendment Effective Date or within thirty (30) days
thereafter.”
          (b) Clause (i) of the last paragraph of Section 2.8 is amended and
restated in its entirety to read as follows:
               “(i) each of the existing Lenders shall assign to each of the New
Lenders, if any, and each of the New Lenders shall purchase from each of the
existing Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Loans outstanding on such date, or, if there
are no New Lenders at such time, each of the Lenders party to this Agreement on
the date such increased Commitment becomes effective shall increase or decrease
the outstanding balance of their Revolving Loans, in either case as shall be
necessary in order that, after giving effect to all such assignments, purchases,
increases and decreases, such Loans will be held by the Lenders ratably in
accordance with their Commitments after giving effect to such increase in the
total Commitments hereunder,”
     4. Section 2.9(b)(i) of the Credit Agreement is hereby amended by adding
the following sentence to the end thereof: “Solely for the purposes of this
Section 2.9 with respect to Swing Line Advances, “Applicable Interest Rate”
means, as of any date of determination, the Alternate Base Rate plus the
Applicable Alternate Base Rate Margin.”
     5. Section 6.14 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



          “6.14 Interest Coverage Ratio. Permit the Interest Coverage Ratio at
the end of each Fiscal Quarter to be less than 4.50 to 1.00.”
     6. Section 6.17 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
          “6.17 Capital Expenditures. Make any Capital Expenditure in any Fiscal
Year, if to do so would cause the aggregate Capital Expenditures made in such
Fiscal Year to exceed $75,000,000 (exclusive of (i) Capital Expenditures made in
connection with Permitted Acquisitions and (ii) Capital Expenditures regarding
ViaSat-1 Joint Venture which, when aggregated with Dispositions made pursuant to
Section 6.2(b) and Investments made pursuant to Section 6.16(n), do not exceed
the Maximum ViaSat-1 Joint Venture Investments) at any time during the term
hereof; provided that if at the end of the Fiscal Year Capital Expenditures made
in such Fiscal Year are less than $75,000,000, then the amount by which
$75,000,000 exceeds the Capital Expenditures made in such Fiscal Year may be
carried forward and included in the aggregate amount of Capital Expenditures
permitted to be made in succeeding Fiscal Years; provided further that in no
event shall Capital Expenditures made in any Fiscal Year exceed $100,000,000;
provided further that expenditures by the Borrower or the Subsidiaries with
respect to customer premises equipment shall not be deemed to be Capital
Expenditures.”
     7. Section 11.27 of the Credit Agreement is hereby amended by deleting the
phrase “upon ten (10) Banking Days’ prior notice” and replacing it with “upon
three (3) Banking Days’ prior notice (or such lesser period of notice as the
Non-Consenting Lender and the Administrative Agent may agree to)”.
     8. Exhibit B to the Credit Agreement is hereby replaced in its entirety
with Exhibit B attached hereto.
     9. Schedule 1.1 to the Credit Agreement is hereby replaced in its entirety
with Schedule 1.1 attached hereto.
     10. Schedule 4.4 to the Credit Agreement is hereby replaced in its entirety
with Schedule 4.4 attached hereto.
     11. No course of dealing on the part of Lenders, the Administrative Agent,
the Collateral Agent or their officers, nor any failure or delay in the exercise
of any right by the Administrative Agent, the Collateral Agent or any Lender,
shall operate as a waiver thereof, and any single or partial exercise of any
such right shall not preclude any later exercise of any such right.
Administrative Agent’s, Collateral Agent’s or any Lenders’ failure at any time
to require strict performance by Borrower of any provision of any Loan Document
shall not affect any right of any Lender, Administrative Agent or Collateral
Agent thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Administrative
Agent, in accordance with the terms of the Credit Agreement.
     12. The Credit Agreement, as amended hereby, shall be and remain in full
force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy

 



--------------------------------------------------------------------------------



 



of Administrative Agent, Collateral Agent or any Lender under the Credit
Agreement, as in effect prior to the date hereof.
     13. The Borrower represents and warrants to the Lenders that (a) except for
representations and warranties which expressly speak as of a particular date or
are no longer true and correct as a result of a change which is permitted by the
Credit Agreement, the representations and warranties contained in the Credit
Agreement or in any other document or documents relating thereto are true and
correct in all material respects on and as of the date hereof as though made on
the date hereof, and all such representations and warranties shall survive the
execution and delivery of this Amendment, (b) each Domestic Subsidiary listed on
Schedule 4.4 to the Credit Agreement is, as of the Seventh Amendment Effective
Date, either (i) party to the Subsidiary Guaranty, the Subsidiary Security
Agreement and the Subsidiary Pledge Agreement or (ii) not a Significant Domestic
Subsidiary and (c) no Default or Event of Default has occurred and is continuing
as of the date hereof.
     14. As a condition to the effectiveness of Section 7 of this Amendment,
Administrative Agent shall have received, in form and substance reasonably
satisfactory to Administrative Agent, this Amendment, duly executed by Borrower,
Administrative Agent, Collateral Agent and the Requisite Lenders.
     15. As a condition to the effectiveness of this Amendment (other than
Section 7 which shall become effective in accordance with the requirements of
Section 14 hereof), Administrative Agent and the Lenders shall have received, in
form and substance reasonably satisfactory to Administrative Agent and the
Lenders, the following:
     (a) this Amendment, duly executed by Borrower, Administrative Agent,
Collateral Agent and the Lenders;
     (b) an Affirmation of Subsidiary Guaranty and Security Agreement, duly
executed by each Guarantor;
     (c) resolutions of the Board of Directors of Borrower authorizing the
execution, delivery and performance of this Amendment, with an incumbency
certificate; each in form and content reasonably acceptable to Administrative
Agent;
     (d) a certificate signed by a Responsible Official of Borrower certifying
that the condition specified in Section 8.1(e) of the Credit Agreement is true
and correct as of the date hereof;
     (e) payment of all commitment fees owing by Borrower to each respective
Lender, in such amounts as agreed upon between Borrower and such Lender; and
     (f) all reasonable attorneys’ fees and costs incurred by the Administrative
Agent’s and Collateral Agent’s counsel through the date of this Amendment, which
may be debited from any of Borrower’s accounts (following Borrower’s
authorization of such fees and costs).
     16. The governing law and venue provisions of Section 11.17 of the Credit
Agreement are incorporated herein by this reference mutatis mutandis. This
Amendment may be

 



--------------------------------------------------------------------------------



 



executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument. Delivery of an
executed counterpart hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Except as amended hereby, all of
the provisions of the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect except that each reference to the
“Agreement”, or words of like import in any Loan Document, shall mean and be a
reference to the Credit Agreement as amended hereby. This Amendment shall be
deemed a “Loan Document” as defined in the Credit Agreement. Each party shall
execute and deliver such further documents, and perform such further acts, as
may be reasonably necessary to achieve the intent of the parties as expressed in
this Amendment.
[Balance of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            VIASAT, INC.
      By:   /s/ Keven K. Lippert         Name:   Keven K. Lippert       
Title:   Vice President, General Counsel & Secretary     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as Administrative Agent
      By:   /s/ Mark Adelman         Mark Adelman        Vice President     

            UNION BANK, N.A.,
as Collateral Agent
      By:   /s/ Mark Adelman         Mark Adelman        Vice President     

            UNION BANK, N.A.,
as a Lender and Swing Line Lender
      By:   /s/ Mark Adelman         Mark Adelman        Vice President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Christopher D. Pannacciulli         Name:   Christopher D.
Pannacciulli        Title:   Senior Vice President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Anna C. Araya         Name:   Anna C. Araya        Title:   Vice
President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            BANK OF THE WEST,
as a Lender
      By:   /s/ Alyssa Pearson         Name:   Alyssa Pearson        Title:  
Vice President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Don R. Carruth         Name:   Don R. Carruth        Title:  
Vice President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            CALIFORNIA BANK & TRUST,
as a Lender
      By:   /s/ Steve DeLong         Name:   Steve DeLong        Title:   Senior
Vice President, Manager     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Donald S. Green         Name:   Donald S. Green        Title:  
Vice President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:   /s/ Erik Velastegvi         Name:   Erik Velastegvi        Title:  
Senior Vice President     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Doreen Barr         Name:   Doreen Barr        Title:  
Director     

                  By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew       
Title:   Associate     

[Signature Page to Seventh Amendment to
Fourth Amended and Restated Revolving Loan Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(Compliance Certificate)

 



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE

To:         UNION BANK, N.A.,
AS ADMINISTRATIVE AGENT

     This Compliance Certificate (this “Certificate”) is delivered with
reference to that certain Fourth Amended and Restated Revolving Loan Agreement,
dated as of July 1, 2009, among ViaSat, Inc., a Delaware corporation
(“Borrower”), the Lenders therein named, Union Bank, N.A. (formerly known as
Union Bank of California, N.A.), as Administrative Agent; Bank of America, N.A.,
as Syndication Agent; JPMorgan Chase Bank, N.A., Compass Bank and Wells Fargo
Bank, National Association, as Co-Documentation Agents; Credit Suisse AG, Cayman
Islands Branch and Bank of the West, as Co-Agents; Merrill Lynch, Pierce, Fenner
& Smith Incorporated and Union Bank, N.A., as Joint Lead Arrangers and Joint
Book Runners; and Union Bank, N.A., as Collateral Agent (as amended, extended,
renewed, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Terms defined in the Loan Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Loan Agreement.
Section references herein relate to the Loan Agreement unless stated otherwise.
In the event of any conflict or inconsistency between the terms of this
Certificate and the terms of the Loan Agreement, the Loan Agreement shall
control.
     This Certificate is delivered in accordance with Section 7.3 of the Loan
Agreement by a Senior Officer of Borrower. This Certificate is delivered with
respect to the Fiscal Quarter ended ___________________, ____ (the “Test Fiscal
Quarter”). Computations indicating compliance with respect to the covenants
contained in Sections 6.13, 6.14, 6.15 and 6.16(k) of the Loan Agreement are set
forth below:
[Balance of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



I.   Section 6.13 — Leverage Ratio. Leverage Ratio for the period ending on the
last day of the Test Fiscal Quarter (the “Determination Date”) was ____: 1.00

    Maximum Permitted:      3.50:1.00

    Leverage Ratio is computed as follows:.

         
(a)
  all Indebtedness of Borrower and its Subsidiaries on the Determination Date
minus the aggregate amount of all Cash and Cash Equivalents of the Borrower and
its Subsidiaries in excess of $30,000,000 in which the Collateral Agent has a
perfected security interest   $
 

divided by

         
(b)
  EBITDA for the fiscal period consisting of the four (4) Fiscal Quarters ended
on the Determination Date (as calculated below)   $
 
 
       
 
  equals Leverage Ratio [(a)÷(b)]   ________: 1.00

II.   Section 6.14 — Interest Coverage Ratio. As of the last day of the Test
Fiscal Quarter the Interest Coverage Ratio was ____: 1.00.

    Minimum:      4.50:1.00

    Interest Coverage Ratio is computed as follows:

         
(a)
  EBITDA for the fiscal period consisting of the four (4) Fiscal Quarters ended
on the Determination Date (as calculated below)   $
 

divided by

         
(b)
  Cash Interest Expense of Borrower and its Subsidiaries for such fiscal period
  $
 
 
       
 
  equals the Interest Coverage Ratio [(a) ÷ (b)]   ________: 1.00

 



--------------------------------------------------------------------------------



 



III.   Section 6.15 — Senior Secured Leverage Ratio. Senior Secured Leverage
Ratio for the period ending on the last day of the Test Fiscal Quarter (the
“Determination Date”) was ____: 1.00

    Maximum Permitted: 2.50:1.00 from the date of incurrence of any Permitted
Additional Senior Indebtedness through the day before Borrower’s Fiscal Year
ending 2011; and (b) 2.00 to 1.00 thereafter

    Senior Secured Leverage Ratio is computed as follows:

         
(a)
  all Indebtedness of Borrower and its Subsidiaries on the Determination Date  
$
 
 
       
minus
       
 
       
(b)
  unsecured portion of Permitted Senior Unsecured Indebtedness   $
 

divided by

         
(c)
  EBITDA for the fiscal period consisting of the four (4) Fiscal Quarters ended
on the Determination Date (as calculated below)   $
 
 
       
 
  equals Senior Secured Leverage Ratio [(a)- (b)÷(c)]   ________: 1.00

IV.   Section 6.16(k) — Investments in ViaSat Satellite Ventures and in
Wholly-Owned Foreign Subsidiaries (for Investments in Joint Ventures);
Investments in Joint Ventures. As of the last day of the Test Fiscal Quarter the
aggregate of all such Investments was equal to $_________ (the “6.16(k) Joint
Venture Investment Limitation”).

    Maximum:   1.50 X Borrower’s consolidated trailing twelve month
EBITDA as of Borrower’s most recent fiscal quarter

    Investment limitation is computed as follows:

     
Investments in ViaSat Satellite Ventures for the purpose of investment by ViaSat
Satellite Ventures in Joint Ventures
  $
 
 
   
Investments in Wholly-Owned Foreign Subsidiaries for the purpose of investment
by such Wholly-Owned Foreign Subsidiaries in Joint Ventures
  $
 
 
   
Investment Amount:
  $
 
 
   
Recipient:
 
 

 



--------------------------------------------------------------------------------



 



     
Investment Amount:
  $
 
 
   
Recipient:
 
 
 
   
Investment Amount:
  $
 
 
   
Recipient:
 
 
 
   
Total Investment Amount:
  $
 
 
   
equals the 6.16(k) Joint Venture Investment Limitation
  $
 

    EBITDA is calculated as follows:

         
(a)
  Net Income   $
 
 
        Plus (without duplication)    
 
       
(b)
  (i) Interest Expense   $
 
 
       
 
  (ii) expense for taxes paid or accrued   $
 
 
       
 
  (iii) depreciation   $
 
 
       
 
  (iv) amortization   $
 
 
       
 
  (v) non-cash losses as a result of the disposition of customer premises
equipment   $
 
 
       
 
  (vi) extraordinary non-cash or nonrecurring non-cash charges or losses   $
 
 
       
 
  (vii) non-cash charges arising from compensation expense   $
 
 
       
 
  (viii) non-recurring, non-capitalized expenses for professional
services/regulatory clearances/filings/transfer fees/severance payments incurred
in connection with the WildBlue Acquisition   $
 
 
       
 
  (ix) non-recurring, non-capitalized expenses for professional
services/regulatory clearances/filings/transfer fees/severance payments incurred
in connection with other Permitted Acquisitions   $
 
 
        Minus (without duplication)    

 



--------------------------------------------------------------------------------



 



         
(c)
  (i) non-cash gains as a result of the disposition of customer premises
equipment   $
 
 
       
 
  (ii) extraordinary non-cash or nonrecurring non-cash gains realized   $
 
 
       
 
  (iii) the amount of any subsequent cash payments in respect of any non-cash
charges described in clause (b)(vii), above   $
 
 
       
 
  (iv) Interest income   $
 
 
        Equals EBITDA [(a)+(b)-(c)]   $
 

V.   A review of the activities of Borrower during the fiscal period covered by
this Certificate has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period Borrower performed and
observed all of its Obligations. To the best knowledge of the undersigned,
during the fiscal period covered by this Certificate, all covenants and
conditions have been so performed and observed and no Default or Event of
Default has occurred and is continuing, with the exceptions set forth below in
response to which Borrower has taken or proposes to take the following actions
(if none, so state).

 
 
 
 

VI.   The undersigned a Senior Officer of Borrower or his or her designated
representative certifies in such capacity that the calculations made and the
information contained herein are derived from the books and records of Borrower,
as applicable, and that to the best of his or her knowledge each and every
matter contained herein correctly reflects those books and records.

VII.   No event or circumstance has occurred that constitutes a Material Adverse
Effect since the date the most recent Compliance Certificate was executed and
delivered, with the exceptions set forth below (if none, so state):

 
 
 
 

 



--------------------------------------------------------------------------------



 



VIII.   No Significant Domestic Subsidiary has been acquired or created since
the date the most recent Compliance Certificate was executed and delivered, with
the exceptions set forth below (if none, so state):

 
 

IX.   No Maximum ViaSat-1 Joint Venture Investments have been made since the
date the most recent Compliance Certificate was executed and delivered, with the
exceptions set forth below (by date and amount) (if none, so state):

Section 6.2 (Disposition of Property by Borrower and any Subsidiary):
 
 
 
Section 6.16(n) (Investments consisting of contributions of cash equivalents or
other assets by Borrower or its Subsidiaries to the ViaSat Satellite Ventures or
the ViaSat-1 Joint Venture):
 
 
 
Section 6.17 (Capital Expenditures):
 
 
 
[Balance of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     Maximum ViaSat-1 Joint Venture Investments is calculated as follows:

     
ViaSat-1 Joint Venture Investments (current period)
  $
 
 
   
ViaSat-1 Joint Venture Investments (inception of Investments to date)
  $
 
 
   
$500,000,000
  $
 
 
   
Dated:
 
   

Name:
 
Title:
 
[Signature Page to Compliance Certificate]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
(Lender Commitments)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Lender Commitments

                      Commitment     Pro Rata Share of   Institution   Amount  
  Commitment  
Bank of America, N.A.
  $ 45,000,000       13.846153846 %
Union Bank, N.A.
  $ 45,000,000       13.846153846 %
JPMorgan Chase Bank, N.A.
  $ 45,000,000       13.846153846 %
Wells Fargo Bank, National Association
  $ 45,000,000       13.846153846 %
Compass Bank
  $ 40,000,000       12.307692308 %
Credit Suisse AG, Cayman Islands Branch
  $ 35,000,000       10.769230769 %
Bank of the West
  $ 30,000,000       9.230769231 %
Comerica Bank
  $ 20,000,000       6.153846154 %
California Bank & Trust
  $ 20,000,000       6.153846154 %
TOTAL
  $ 325,000,000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
(Subsidiaries)

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
A. Subsidiaries of ViaSat

1.   ViaSat Worldwide Limited, a Delaware corporation.
Number of Shares issued: 1,000 shares common stock
Sole Shareholder: ViaSat, Inc.

2.   ViaSat China Services, Inc., a Delaware corporation
Number of Shares issued: 1,000 shares common stock
Sole Shareholder: ViaSat, Inc.

3.   ViaSat Europe S.r.L. an Italian limited liability company
Number of Shares issued: 10,000 shares
ViaSat, Inc.: quota of Euro 9,900
ViaSat Worldwide Ltd.: quota of Euro100

4.   ViaSat Australia PTY Limited, an Australian corporation
Number of Shares issued: 1,000 Ordinary Shares
Sole Member/Shareholder: ViaSat, Inc.

5.   ViaSat India Pvt. Ltd., an Indian private limited company
Number of Shares issued: 70 to ViaSat, Inc.
11,039 to ViaSat Worldwide Limited

6.   ViaSat Canada Company, a Nova Scotia Unlimited Liability Company
Number of Shares issued: 100,000 shares
Sole Shareholder: ViaSat, Inc.

7.   JAST. S.A., a Swiss corporation
Number of shares issued: 100,000 shares
Sole Shareholder: ViaSat, Inc.

8.   Softswitch, LLC., a Delaware limited liability company
100% Member Interests owned by ViaSat, Inc.

9.   ViaSat Satellite Ventures, LLC, a Delaware limited liability company
100% Member Interests owned by ViaSat, Inc.

10.   ViaSat Satellite Ventures Holdings Luxembourg S.a.r.l., a societe a
responsabilite limitee
Number of Shares issued: 50,000 shares
Sole Shareholder: ViaSat, Inc.

11   ViaSat Credit Corp, a Delaware corporation
Number of Shares issued: 1,000 shares

 



--------------------------------------------------------------------------------



 



    Sole Shareholder: ViaSat Satellite Ventures, LLC

12.   VSV I Holdings, LLC, a Delaware limited liability company
100% Member Interests owned by ViaSat Satellite Ventures, LLC

13.   VSV II Holdings, LLC, a Delaware limited liability company
100% Member Interests owned by ViaSat Satellite Ventures, LLC

14.   IOM Licensing Holding Company Limited, an Isle of Man company
Number of Shares issued: 1 share
Sole Shareholder: ViaSat, Inc.

15.   ViaSat (IOM) Limited, an Isle of Man company
Number of Shares issued: 1 share
Sole Shareholder: ViaSat, Inc.

16.   ViaSat Satellite Ventures Holdings France SAS, a French Societe par
Actions simplifiee
Number of Shares issued: 37,000 shares
Sole Shareholder: ViaSat Satellite Holdings Luxembourg S.a.r.l.

17.   ViaSat Credit, LLC, a Delaware limited liability company
100% Member Interests owned by ViaSat Credit Corp.

18.   ViaSat Satellite Ventures U.S. I, LLC, a Delaware limited liability
company
100% Member Interests owned by VSV I Holdings, LLC.

19.   ViaSat Satellite Ventures, U.S. II, LLC, a Delaware limited liability
company
100% Member Interests owned by VSV II Holdings, LLC

20.   ViaSat-1 Holdings, LLC, a Delaware limited liability company
100% Member Interests owned by ViaSat Satellite Ventures U.S. I, LLC

21.   ViaSat Peru S.R.L., a Peruvian limited liability company
Number of Shares/Equity Quota issued: 100
ViaSat, Inc.: 1 equity quota
ViaSat Worldwide Ltd.: 99 equity quota

22.   ViaSat Stimulus, LLC, a Delaware limited liability company
100% Member Interests owned by ViaSat, Inc

23.   ViaSat, Inc. Limitada, a Chilean limited liability partnership
99.01% interests owned by ViaSat, Inc.
.99% interests owned by ViaSat Worldwide Ltd.

24.   TrellisWare Technologies, Inc., a Delaware corporation


 



--------------------------------------------------------------------------------



 



    Number of Shares issued: 14,737,176 shares
54% owned by ViaSat, Inc.

25.   WildBlue Communications, LLC a Delaware limited liability company
(formerly Satellite Broadband ARRA Application, LLC, a Delaware limited
liability company)
100% Member Interests owned by WildBlue Communications, Inc.

26.   WildBlue Holding, Inc., a Delaware corporation
Number of Shares issued: 1,000 shares
Sole Shareholder: ViaSat, Inc.

27.   WildBlue Communications, Inc., a Delaware corporation
Number of Shares issued: 1,000 shares
Sole Shareholder: WildBlue Holding, Inc.

28.   WB Holdings 1 LLC., a Colorado LLC
100 Member Interests Certificated
Sole Member/Shareholder: WildBlue Communications, Inc.

29.   WildBlue Communications Canada Corp., a Nova Scotia unlimited liability
company
Number of Shares issued: 100 shares
Sole Shareholder: WildBlue Communications, Inc.

30.   ViaSat Satellite Holdings Limited, a UK private limited company
(formerly Stonewood Sapphire Limited, a UK private limited company.)
Number of Shares issued: 69,140 shares
Sole Shareholder: ViaSat, Inc.

31.   Stonewood Group Limited, a UK private limited company
Number of Shares issued: 59,690
Sole Shareholder: ViaSat Satellite Holdings Limited, a UK private limited
company

32.   Echoblue Rural Broadband, LLC., a Delaware limited liability company
50% Member Interests owned by WildBlue Communications, Inc.
50% Member Interests owned by EchoStar Broadband II LLC., a Colorado LLC

 